DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Objections
The objections to claim 1, 5, 20, 31, 36 and 56 have been withdrawn pursuant of Applicant’s amendments filed 08/31/2021. 

Withdrawn Rejections
Pursuant of Applicant’s amendments filed 08/31/2021, the rejection of claim 5 under 35 U.S.C. 112(a), 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn.
Pursuant of Applicant’s amendments filed 08/31/2021, the rejection of claim 20 under pre-AIA  35 U.S.C. 103(a) has been withdrawn. 

Allowable Subject Matter
Claims 1-3,5-7,9-14,16-17,19-21,23,29-31,33-36,43,46,50-51,53-54,56-57 and 59-68 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 20, 31, 36, and 56 have been indicated as being allowable or as containing allowable subject matter because the prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“receiving at least one image mask designed for isolating a region of the functional imaging modality data corresponding to the intrabody volume of the patient predicted to include at least one ganglionic plexus (GP)” required by claim 1, “receiving at least one image mask designed for isolating a region of the functional imaging modality data corresponding to the intrabody volume of the patient predicted to include nervous tissue including at least one claim 20, “receive functional imaging modality data from a nuclear medicine functional imaging modality which images an intrabody volume of a patient having a body part containing nervous tissue, the nervous tissue includes at least one ganglionic plexus (GP), wherein the patient having been injected with a radio labeled imaging tracer agent having nervous tissue uptake by an autonomic nervous system (ANS); receive at least one image mask designed for isolating a region of the functional imaging modality data corresponding to the intrabody volume of the patient predicted to include at least one GP that is not depicted within an anatomical image of the intrabody volume captured by an anatomical imaging modality” required by claim 31, “locate the nervous tissue in the intrabody volume based on the functional imaging modality data, within the isolated region of the functional imaging modality data defined by the at least one image mask applied on the functional imaging modality data based on at least one predefined rule, said rule relying on a calculated activity of a radio labeled tracer within a spot in said respective image mask being larger than activity of an area surrounding the spot within the respective image mask by more than a predefined threshold; receive an anatomical image from an anatomical imaging modality which images an intrabody volume of the patient containing the nervous tissue; combine the anatomical image with the functional image; and generate and output to display an ANS map comprising a distribution and/or activity of one or both of ANS synapses and ganglionic plexuses (GPs)” required by claim 36 and “receive at least one image mask designed for isolating a region of the functional imaging modality data corresponding to the intrabody volume of the patient predicted to include at least one ganglionic plexus (GP) that is not depicted within an anatomical image of the intrabody volume captured by an anatomical imaging modality sensor; apply the at least one image mask to the functional imaging modality data to isolate the region corresponding to the intrabody volume predicted to include the at least one GP”, required by claim 56. 
2-3,5-7,9-14,16-17,19, 21,23, 29-30, 33-35,43,46,50-51,53-54, 57 and 59-68  are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for selectively identifying ganglion plexi.
Prior art US 20060127309 teaches PET imaging of cardiac sympathetic innervation. However, it fails to teach the use of an image mask as recited in the limitation above.
Prior art US 20080187094 teaches applying a binary image mask. However, it fails to teach that such an application would amount to isolating ganglionic plexi in PET imaging as recited in the limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FAROUK A BRUCE/Examiner, Art Unit 3793           

                                                                                                                                                                                              /LUTHER BEHRINGER/Primary Examiner, Art Unit 3793